April 18, 1977




Honorable Joe Resweber                Opinion No. H- 982
Harris County Attorney
Houston, Texas 77002                  Re: Authority of county
                                      treasurer with respect to
                                      payment of jurors.
Dear Mr. Resweber:

     You have requested our opinion on the legality of a
procedure adopted by the Harris County Commissioners Court
for payment of jurors by the districtclerk.   This procedure
requires the establishment of a District Clerk's Special Juror
Account Fund by the transfer of money from the Harris County
Jury Fund. Checks from the Special Juror Account Fund are to
be signed only by the district clerk or his deputy. The
county treasurer is to make weekly payments out of the Jury
Fund to the District Clerk's Special Juror Account Fund, but
has no other responsibility for paying jurors under the con-
templated procedure.  You ask the following questions:

     1.   May the District Clerk, rather than the Treasurer,
          open the Special Account?

     2.   Do the statutes require the signature of the
          Treasurer on jury checks?

     3.   Must the Treasurer make delivery of all checks
          to jurors?

     Article 2122, V.T.C.S., provides in pertinent part:

           (a) . . . The commissioners court of each
          county shall determine annually, within the
          minimum and maximum prescribed in this sub-
          section, the amount of per diem for jurors,
          which shall be paid out of the jury fund of
          the county.




                             p. 4088
Honorable Joe Resweber - page 2   (H-982)



          (b) A check drawn on the jury fund by the
          clerk of the district court of a county may
          be transferred by endorsement and delivery
          and is receivable at par from the holder for
          all county taxes.

(Emphasis added). Article 2122 provides for payment of jurors
by check drawn by the district clerk on the jury fund. Attorney
General Opinions H-590 (1975) and M-659 (1970). We believe that
article 2122 requires payment of jurors from the statutorily
authorized jury fund and not from a special fund entrusted to
the district clerk. Although the commissioners court may under
some circumstances establish special funds and make payments
from them in exercise of its granted powers, see Attorney General
Opinions H-590 (1975) and M-774 (1971), we donot believe it may
do so when a statute directs payment from a particular fund. We
note that article 1709 provides-in part:    -

            The County Treasurer, as chief custodian
          of county finance, shall receive all moneys
          belonging to the county . . . and pay and
          apply or disburse the same, in such manner
          as the Commissioners Court may require or
          direct, not inconsistent with constituted law.

(Emphasis added). We believe the establishment of a Special
Juror Account Fund under the control of the district clerk is
inconsistent with the statutes, and accordingly we answer your
first question in the negative.

     The provisions bearing on the duties of the county
treasurer are gathered together in article 1709a. Attorney
General Opinion H-171 (1973). An examination of this statute
discloses the proper method for payment of jurors:

           Sec. 4. . . . the County Treasurer in each
         county shall disburse all moneys belonging
         to the county, for whatever purpose they
         may be claimed, and shall pay and apply the
         same as required by law. No moneys shall be
         expended or withdrawn from, the county
         treasury except by checks or warrants
         drawn on the county treasury . . . .

               . . . .




                          p. 4089
Honorable Joe Resweber - page 3           (H-982)



             (d) Warrants: It shall be the duty of the
          County Treasurer, upon presentation to
          him of any warrant, check, voucher, or
          order drawn by the proper authority, if
          there be funds sufficient for payment
          thereof on deposit in the account aaainst
          which such warrant is drawn, to endorse
          upon the face of such instrument his
          order to pay same to payee named therein
          and to charge the same on his books to the
          fund upon which it is drawn as provided
          in Article 2554. . . .

               .   .   .   .

            (f) In each county having an auditor,
         the County Treasurer and the depository
         shall make no payment unless the such
         warrant is countersigned by the auditor. . . .

            (g) The only exception to the auditors'
         countersigning is that of warrants for
         Jury service. . . .

 (Emphasis added). Attorney General Opinion y-657 (1970) con-
cluded thatunder   these provisions, the county treasurer is
the proper official to deliver jury checks to the payee.   In
Attorney General Opinion H-590 (1975) we approved the holding
of M-657 and also concluded that the treasurer must endorse
checks drawn upon the jury fund before they could be paid. The
language of article 1709a, sections 4(d), (f) and (g) is es-
pecially noteworthy, since it specifically includes warrants
for jury service among the warrants to be signed by the treas-
urer. We believe that Attorney General Opinions M-657 and‘H-590
were correctly decided and require that we answer your second
and third questions in the affirmative.

                               SUMMARY

         Harris County must pay jurors from its jury
         fund, and not from a separate fund entrusted
         to the district clerk. The county treasurer
         must sign jury checks, and he is the proper
         person to deliver checks to jurors.




                                P. 4090
Honorable Joe Resweber - page 4   (Hy982)


                             Xery truly yourat




APPROVED:




Opinion Committee

km1




                            p. 4091